      Case 2:17-cr-00181-JTM-DMD Document 649 Filed 08/19/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL NO. 17‐181

VERSUS                                                  SECTION "H"

RODNEY P. GEMAR
                                  RE‐NOTICE OF SENTENCING

Take Notice that this criminal case has been RESET for Sentencing on September 23, 2021 at
9:30 a.m., before U.S. DISTRICT JUDGE JANE TRICHE MILAZZO, Federal Courthouse, Courtroom
C‐224, 500 Poydras Street, New Orleans, LA 70130.

          **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

   PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
   AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

DATE: August 19, 2021                            CAROL L. MICHEL, CLERK

TO:                                              by:   Erin Mouledous
Rodney P. Gemar c/o USM                                Case Manager

Counsel for defendant, Gemar:                    AUSA:
BRADLEY J. EGENBERG                              CHARLES A. MIRACLE
ZACKORY K. WOOD                                  TIMOTHY ADAM DUREE
Egenberg, APLC
650 Poydras Street
Suite 2525                                       U.S. Marshal
New Orleans, LA 70130
                                                 U.S. Probation Office ‐ U.S. Pretrial Services

                                                 JUDGE JANE TRICHE MILAZZO

                                                 FOREIGN LANGUAGE INTERPRETER:
                                                 NONE

                                                 SA R. D. Hardgrave, FBI
                                                 R.Hardgrave@ic.fbi.gov
